Citation Nr: 0504409
Decision Date: 02/17/05	Archive Date: 04/27/05

DOCKET NO. 97-03 634                        DATE FEB 17 2005

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a service-connected skin disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the benefit sought on appeal. The veteran, who had active service from August 1973 to April 1977, appealed those decisions to the BVA, and the case was referred to the Board for appellate review.

REMAND

A preliminary review of the record discloses that the veteran was scheduled for a hearing before the BV A at the RO in August 2004, but failed to appear for that hearing. Prior to the promulgation of a decision in his appeal, the Board received a statement from the veteran requesting that his BVA hearing be rescheduled. He explained that at the time of his scheduled hearing in August 2004 he was in Panama caring for an ill son and attending to his mother in a hospital. The Board construes this statement as a Motion to Reschedule a Hearing.

Generally, under VA laws and regulations if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date. A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely

- 2 


request for a new hearing date could not have been submitted. Whether good cause for such failure to appear and the impossibility of timely requesting postponement

have been established will be determined by the Member who would have presided over the hearing. If good cause and the impossibility of timely requesting postponement are shown, the hearing will be rescheduled for the next available hearing date at the same facility. See 38 C.F.R. § 20.704(d) (2004).

Under the facts and circumstances of this case, the Board finds that the veteran has shown good cause for his failure to appear for the hearing scheduled for him in August 2004. The Board believes that attending to the medical needs of immediate family members constitutes good cause for the veteran's failure to appear for his scheduled hearing. In addition, the Board also believes that the necessity of attending to the medical needs of immediate family members in a foreign country constitutes good cause for the veteran's failure to timely request postponement of his scheduled hearing. Accordingly, the Motion to Reschedule a Hearing is granted.

Therefore, in order to give the veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary. This case is being returned to the RO via the Appeals Management Center in Washington, D.C., and the VA will notify the veteran when further action on his part is required. Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a hearing before a Veterans Law Judge at the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or

- 3 


unfavorable, at this time. The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until he is notified.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United State1 Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.ll00(b) (2004).

-4



